 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LOURDES OLIVO, et al,                               Case No.: 17-CV-2153-L-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF'S
13   v.                                                  MOTION TO COMPEL
                                                         PRODUCTION OF DOCUMENTS
14   FRESH HARVEST INC., et al,
15                                   Defendants.
16
17         Before the Court is Plaintiffs’ Motion to Compel an amended response to their
18   Requests For Production (“RFP”) Nos. 22-25.1 For the reasons that follow, the Court
19   GRANTS the Motion.
20                               I. RELEVANT BACKGROUND
21         On October 20, 2017, Plaintiffs Loudes Olivo and Socorro Olivo De Vasquez
22   (collectively “Plaintiffs”) filed a Complaint alleging, inter alia, violations of California
23   Labor Code §§ 558 and 1197.1 along with California Labor Code § 2698, California’s
24
25
     1
       The parties both identify RFP No. 25 in their papers as being in dispute for the same
26
     reasons as RFP Nos. 22-24. However, RFP No. 25 contains no request that includes a date
27   range and the objection contains no reference to a limited date range. It appears this RFP
     was erroneously included and this Order does not apply to RFP No. 25 or a corresponding
28
     response.

                                                     1
                                                                                 17-CV-2153-L-WVG
 1   Private Attorneys General Act (“PAGA”). (See ECF No. 1.) On October 11, 2018, the
 2   Court convened a discovery conference where the parties alerted the Court to a pending
 3   discovery dispute regarding Plaintiffs’ Requests for Production of Documents (“RPD”)
 4   Nos. 22-25. Plaintiffs argued that Defendant Fresh Harvest provided insufficient responses
 5   because it improperly limited the temporal scope of its production. Finding briefing to be
 6   necessary, the Court ordered the parties to file simultaneous briefing on October 19, 2018.
 7   Plaintiffs timely filed their Motion, (Mot., ECF No. 49,) and Defendants timely filed an
 8   opposition, (Opp’n, ECF No. 48).
 9                                    II. LEGAL STANDARD
10         Federal Rule of Civil Procedure (“Rule”) 26(b)(1) provides, in relevant part, that a
11   party “may obtain discovery regarding any nonprivileged matter that is relevant to any
12   party’s claim or defense and proportional to the needs of the case[.] Fed. R. Civ. P. 26(b)(1).
13         “Relevance for purposes of discovery is defined very broadly.” Garneau v. City of
14   Seattle, 147 F.3d 802, 812 (9th Cir. 1998). The party seeking to compel discovery has the
15   burden of establishing that its request satisfies the relevancy requirements of Rule 26(b)(1).
16   The party opposing discovery carries “a heavy burden of showing” why discovery should
17   be denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975); see also The
18   Sherwin-Williams Co. v. JB Collision Services, Inc., 2014 WL 12577591 at *2 (S.D. Cal.
19   2014) (“[T]he party opposing discovery has the burden of showing that the discovery
20   should be prohibited, and the burden of clarifying, explaining or supporting its
21   objections”).
22                                        III. DISCUSSION
23         RPD Nos. 22-24 each seek daily schedules, crew sheets, and generally payroll and
24   time records of the “PAGA Aggrieved class" dating back to February 14, 2014. (Mot. at
25   2:4-6.) The parties do not dispute that the requested documents are relevant.2 Thus,
26
27
     2
      Defendant does state in its response to the RFPs that the documents sought are irrelevant.
28
     However, when read in context, the objection regarding relevance relates only to those

                                                    2
                                                                                   17-CV-2153-L-WVG
 1   Plaintiffs have satisfied their burden establishing the relevance of the requested documents.
 2   Moreover, the requested documents clearly relate to the Plaintiffs’ ability to show liability
 3   and prove-up damages.
 4           Fresh Harvest’s objections are limited to the temporal scope of the subject requests.
 5   Defendants argue the requests are overbroad because each seeks information from
 6   February 14, 2014 through the present. Defendants claim the PAGA sets forth a one year
 7   statute of limitations and as such, the temporal scope of discovery should be limited to one
 8   year.
 9           California Code of Civil Procedure (“CCP”) § 340 provides for a one year statute of
10   limitations on an action “for penalty or forfeiture” unless the underlying statute “prescribes
11   a different limitation.” Cal. Civ. Code § 340(a). CCP § 338 provides for a three year statute
12   of limitations where liability is “other than a penalty or forfeiture.” Id. § 338(a). California
13   Labor Code § 558 provides that employers that violate a Labor Code provision are subject
14   to a civil penalty which is fifty dollars for the first violation and one hundred dollars for
15   each subsequent violation “in addition to an amount sufficient to recover underpaid
16   wages.” Cal. Labor Code § 558 (a)(1)-(2). Labor Code § 1197.1 reads substantially similar
17   except the first violation is one hundred dollars and each subsequent violation is two
18   hundred fifty dollars. Cal. Labor Code § 1197.1(a)(1)-(2).
19           Defendants contend underpaid wages are defined as a penalty, and therefore subject
20   to the one year statute of limitations prescribed by § 340 of the California Code of Civil
21   Procedure and discovery should be limited accordingly. Defendants’ characterization that
22   “Plaintiffs have chosen to ignore well-established case and statutory law” is hardly
23   accurate. (Opp’n at 4:21-24.) The pertinent Labor Code sections at issue in this dispute are
24   not the model of clarity. Consequently, the judicial opinions are not uniform in their
25
26
27   documents extending more than one year from the date Plaintiffs sent notice to Defendants
     of the alleged labor law violations. Moreover, Defendants did not advance this argument
28
     to the Court during the discovery conference and did not do so in its Opposition.

                                                    3
                                                                                    17-CV-2153-L-WVG
 1   interpretation. Whether underpaid wages are a penalty, and thus subject to a one year
 2   limitations period, is somewhat unclear in California. Compare Watson v. Tennant
 3   Company, No. 18-CV-2462-WBS-DB, 2018 WL 5099281, at *3 (E.D. Cal. October 17,
 4   2018) (finding PAGA claims brought pursuant to § 558 are governed by § 340’s one year
 5   limitations period) and Thurman v. Bayshore Transit Management, Inc., 203 Cal.App.4th
 6   1112, 1145, 138 Cal.Rptr.3d 130 (Cal. Ct. App. 2012) (finding that a civil penalty “consists
 7   of both the $50 or $100 penalty amount and any underpaid wages”) (emphasis in original)
 8   with Esparza v. KS Industries, L.P., 13 Cal.App.5th 1228, 1234, 221 Cal.Rptr.3d 594 (Cal.
 9   Ct. App. 2017) (explaining that “underpaid wages” pursuant to § 558 are not a civil penalty
10   because “the financial reality [is] that 100 percent of the ‘amount sufficient to recover
11   underpaid wages’ is paid to the employee” and because the dispute over wages could “be
12   pursued by [a plaintiff] in his own right.”) In the face of these conflicting opinions,
13   Plaintiffs’ request is not unreasonable nor is it burdensome for Defendants to respond. In
14   the end, Defendants have failed to meet their “heavy burden” that the discovery should be
15   prohibited by failing to fully explain and support the objections. Blankenship, 519 F.2d at
16   429. Accordingly, the Court OVERRULES the objections to RPD Nos. 22-25.
17                                      IV. CONCLUSION
18         For the preceding reasons, the Court OVERRULES the objections and GRANTS
19   Plaintiffs’ Motion. Defendant Fresh Harvest shall provide amended responses to Plaintiffs’
20   RPD Nos. 22-24 on or before November 6, 2018.
21         IT IS SO ORDERED.
22   Dated: November 2, 2018
23
24
25
26
27
28

                                                  4
                                                                                 17-CV-2153-L-WVG
